Name: Commission Implementing Regulation (EU) 2018/1990 of 11 December 2018 establishing the forms referred to in Council Regulation (EU) 2016/1104 implementing enhanced cooperation in the area of jurisdiction, applicable law and the recognition and enforcement of decisions in matters of the property consequences of registered partnerships
 Type: Implementing Regulation
 Subject Matter: organisation of the legal system;  justice;  international law;  family;  European construction;  documentation
 Date Published: nan

 17.12.2018 EN Official Journal of the European Union L 320/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1990 of 11 December 2018 establishing the forms referred to in Council Regulation (EU) 2016/1104 implementing enhanced cooperation in the area of jurisdiction, applicable law and the recognition and enforcement of decisions in matters of the property consequences of registered partnerships THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/1104 implementing enhanced cooperation in the area of jurisdiction, applicable law and the recognition and enforcement of decisions in matters of the property consequences of registered partnerships (1), and in particular Article 45(3)(b), Article 58(1), Article 59(2) and Article 60(2) thereof, After consulting the Committee concerning applicable law, jurisdiction and enforcement in matters of the property consequences of registered partnerships, Whereas: (1) For proper application of Regulation (EU) 2016/1104 several forms should be established. (2) In accordance with Council Decision (EU) 2016/954 (2) authorising enhanced cooperation in the area of property regimes of international couples, Regulation (EU) 2016/1104 implements enhanced cooperation in the area of jurisdiction, applicable law and the recognition and enforcement of decisions in the matter of property regimes of international couples between Belgium, Bulgaria, the Czech Republic, Germany, Greece, Spain, France, Croatia, Italy, Cyprus, Luxembourg, Malta, Netherlands, Austria, Portugal, Slovenia, Finland and Sweden. Therefore only those Member States are taking part in the adoption of this Regulation, (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee concerning applicable law, jurisdiction and enforcement in matters of the property consequences of registered partnerships, HAS ADOPTED THIS REGULATION: Article 1 1. The form to be used for the attestation referred to in Article 45(3)(b) of Regulation (EU) 2016/1104 shall be as set out in Annex I. 2. The form to be used for the attestation concerning an authentic instrument referred to in Articles 58(1) and 59(2) of Regulation (EU) 2016/1104 shall be as set out in Annex II. 3. The form to be used for the attestation concerning a court settlement referred to in Article 60(2) of Regulation (EU) 2016/1104 shall be as set out in Annex III. Article 2 This Regulation shall enter into force on 29 January 2019. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 11 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 183, 8.7.2016, p. 30. (2) Council Decision (EU) 2016/954 of 9 June 2016 authorising enhanced cooperation in the area of jurisdiction, applicable law and the recognition and enforcement of decisions on the property regimes of international couples, covering both matters of matrimonial property regimes and the property consequences of registered partnerships (OJ L 159, 16.6.2016, p. 16). ANNEX I Text of image ATTESTATION CONCERNING a decision in a matter of PROPERTY CONSEQUENCES OF REGISTERED PARTNERSHIPS (Article 45(3)(b) of Council Regulation (EU) 2016/1104 implementing enhanced cooperation in thearea of jurisdiction, applicable law and the recognition and enforcement of decisions in matters ofproperty consequences of registered partnerships (1)) 1. Member State of origin (*) Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden 2. Court or competent authority issuing the attestation 2.1. Name and designation of court or authority (*): 2.2. Address 2.2.1. Street and number/PO box (*): 2.2.2. Place and postcode (*): 2.3. Telephone (*): 2.4. Fax 2.5. Email: 2.6. Other relevant information (please specify): 3. Court (2) which gave the decision (to be completed ONLY if different from the authority referred to in section 2) 3.1. Name and designation of court (*): 3.2. Address (1) OJ L 183, 8.7.2016., p. 30. (*) Mandatory information. (2) In accordance with Article 3(2) of Council Regulation (EU) 2016/1104, the term court includes under certain conditions, in addition to judicial authorities, other authorities and legal professionals with competence in matters of property consequences of registered partnerships which exercise judicial functions or act pursuant to a delegation of power by a judicial authority or act under the control of a judicial authority. The list of these other authorities and legal professionals is published in the Official Journal of the European Union. Text of image 3.2.1. Street and number/PO box (*): 3.2.2. Place and postcode (*): 3.3. Telephone (*): 3.4. Fax: 3.5. Email: 4. Decision 4.1. Date (dd/mm/yyyy) of the decision (*): 4.2. Reference number of the decision (*): 4.3. Parties to the decision 4.3.1. Party A 4.3.1.1. Surname and given name(s) (*): 4.3.1.2. Date (dd/mm/yyyy) and place of birth: 4.3.1.3. Identification number (1) 4.3.1.3.1. Identity number: 4.3.1.3.2. Social security number: 4.3.1.3.3. Other (please specify): 4.3.1.4. Address 4.3.1.4.1. Street and number/PO box: 4.3.1.4.2. Place and postcode: 4.3.1.4.3. Country Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden Other (please specify ISO-code): 4.3.1.5. Email: 4.3.1.6. Role in the proceedings (*) (*) Mandatory information. (1) Please indicate the most relevant number if applicable. Text of image 4.3.1.6.1. Claimant 4.3.1.6.2. Defendant 4.3.1.6.3. Other (please specify): 4.3.2. Party B 4.3.2.1. Surname and given name(s) (*): 4.3.2.2. Date (dd/mm/yyyy) and place of birth: 4.3.2.3. Identification number (1) 4.3.2.3.1. Identity number: 4.3.2.3.2. Social security number: 4.3.2.3.3. Other (please specify): 4.3.2.4. Address 4.3.2.4.1. Street and number/PO box: 4.3.2.4.2. Place and postcode: 4.3.2.4.3. Country Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden Other (please specify ISO-code): 4.3.2.5. Email: 4.3.2.6. Role in the proceedings (*) 4.3.2.6.1. Claimant 4.3.2.6.2. Defendant 4.3.2.6.3. Other (please specify): 4.4. The decision was given in default of appearance (*) 4.4.1. Yes (please indicate the date (dd/mm/yyyy) on which the document instituting the proceedings or the equivalent document was served on the person concerned): 4.4.2. No (*) Mandatory information. (1) Please indicate the most relevant number if applicable. Text of image 4.5. Is registration in a public register sought? 4.5.1. Yes 4.5.2. No 4.6. If YES under point 4.5.1., the decision is no longer subject to ordinary appeal, including any appeal to the Court of last instance: 4.6.1. Yes 4.6.2. No 5. Enforceability of the decision 5.1. Is attestation sought for the purpose of enforcement of the decision in another Member State? (*) 5.1.1. Yes 5.1.2. No 5.1.3. Dont know 5.2. If YES under point 5.1.1., the decision is enforceable in the Member State of origin without any further conditions having to be met (*) 5.2.1. Yes (please specify the enforceable obligation(s)): 5.2.2. Yes, but limited to part(s) of the decision (please specify the enforceable obligation(s)): 5.2.3. The obligation(s) is (are) enforceable against the following person(s): 5.2.3.1. Party A (*) Mandatory information. Text of image 5.2.3.2. Party B 5.2.3.3. Other (please specify): 6. Interest 6.1. Is recovery of interest sought? (*) 6.1.1. Yes 6.1.2. No 6.2. If YES under point 6.1.1 (*) 6.2.1. Interest 6.2.1.1. Not specified in the decision 6.2.1.2. Yes, specified in the decision as follows 6.2.1.2.1. Interest due from: (date (dd/mm/yyyy) or event)to: (date (dd/mm/yyyy) or event) (1) 6.2.1.2.2. Final Amount: 6.2.1.2.3. Method to calculate the interest 6.2.1.2.3.1. Rate: % 6.2.1.2.3.2. Rate: % over reference rate (ECB/reference rate of national centralbank: ) in force on: (date (dd/mm/yyyy) or event) 6.2.2. Statutory interest to be calculated in accordance with (please specify relevant statute): 6.2.2.1. Interest due from: (date (dd/mm/yyyy) or event)to: (date (dd/mm/yyyy) or event) (1) 6.2.2.2. Method to calculate the interest 6.2.2.2.1. Rate: % 6.2.2.2.2. Rate: % over reference rate (ECB/reference rate of national central bank: ) in force on: (date (dd/mm/yyyy) or event) 6.2.2.2.2.1. First date of the respective semester in which the debtor is overdue 6.2.2.2.2.2. Other event (please specify): (*) Mandatory information. (1) Add the number of periods necessary if more than one period. Text of image 6.2.3. Capitalisation of interest (please specify): 6.2.4. Currency euro (EUR) lev (BGN) Czech koruna (CZK) kuna (HRK) krona (SEK) Other (please specify (ISO code)): 7. Costs or expenses 7.1. Parties having benefited from complete or partial legal aid 7.1.1. Party A 7.1.2. Party B 7.1.3. Other Party (please specify): 7.2. Parties having benefited from exemption from costs or expenses 7.2.1. Party A 7.2.2. Party B 7.2.3. Other Party (please specify): 7.3. Is recovery of costs or expenses sought? (*) 7.3.1. Yes (1) 7.3.2. No 7.4. If YES under point 7.3.1., the following person(s) against whom enforcement is sought has/have been ordered to bear the costs or expenses (*) 7.4.1. Party A 7.4.2. Party B 7.4.3. Other Party (please specify): 7.4.4. If more than one person has to bear the costs or expenses, may the whole amount be collected from any of them? (*) Mandatory information. (1) This point also covers situations where the costs or expenses are awarded in a separate decision. Text of image 7.4.4.1. Yes 7.4.4.2. No 7.5. If YES under point 7.3.1., the costs or expenses for which recovery is sought are as follows (in the event that the costs or expenses may be recovered from several persons, insert the breakdown for each person separately) (*) 7.5.1. The costs or expenses have been fixed in the decision by way of a total amount (please specify the amount): 7.5.2. The costs or expenses have been fixed in the decision by way of a percentage of total costs (please specify percentage of total): %. 7.5.3. Liability for the costs or expenses has been determined in the decision and the exact amounts are as follows: 7.5.3.1. Court fees: 7.5.3.2. Lawyers fees: 7.5.3.3. Cost of service of documents: 7.5.3.4. Other (please specify): 7.5.4. Other (please specify): 7.6. If YES under point 7.3.1. (*) 7.6.1. Interest on costs or expenses 7.6.1.1. Not specified in the decision 7.6.1.2. Yes, specified in the decision as follows 7.6.1.2.1. Interest due from: (date (dd/mm/yyyy) or event) to: (date (dd/mm/yyyy) or event) (1) 7.6.1.2.2. Final amount: 7.6.1.2.3. Method to calculate the interest 7.6.1.2.3.1. Rate: % 7.6.1.2.3.2. Rate: % over reference rate (ECB/reference rate of national central bank: ) in force on: (date (dd/mm/yyyy) or event) 7.6.2. Statutory interest to be calculated in accordance with (please specify relevant statute): (*) Mandatory information. (1) Add the number of periods necessary if more than one period. Text of image 7.6.2.1. Interest due from: . (date (dd/mm/yyyy) or event) to: (date (dd/mm/yyyy) or event) (1) 7.6.2.2. Method to calculate the interest 7.6.2.2.1. Rate: % 7.6.2.2.2. Rate: % over reference rate (ECB/reference rate of national central bank ) in force on: (date (dd/mm/yyyy) or event) 7.6.3. Capitalisation of interest (please specify): 7.6.4. Currency euro (EUR) lev (BGN) Czech koruna (CZK) kuna (HRK) krona (SEK) Other (please specify (ISO code)): If additional sheets have been attached, state the total number of pages (*) Done at (*): on (*): (dd/mm/yyyy) Signature and/or stamp of the court or competent authority issuing the attestation (*): (1) Add the number of periods necessary if more than one period. (*) Mandatory information. ANNEX II Text of image ATTESTATION CONCERNING an authentic instrument in a matter of PROPERTY CONSEQUENCES OFREGISTERED PARTNERSHIPS (Articles 58(1) and 59(2) of Council Regulation (EU) 2016/1104 implementing enhancedcooperation in the area of jurisdiction, applicable law and the recognition and enforcement ofdecisions in matters of property consequences of registered partnerships (1)) 1. Member State of origin (*) Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden 2. Authority having established the authentic instrument and issuing the attestation 2.1. Name and designation of authority (*): 2.2. Address 2.2.1. Street and number/PO box (*): 2.2.2. Place and postcode (*): 2.3. Telephone (*): 2.4. Fax 2.5. Email: 2.6. Other relevant information (please specify): 3. Authentic instrument 3.1. Date (dd/mm/yyyy) on which the authentic instrument was drawn up (*): 3.2. Reference number of the authentic instrument: 3.3. Date (dd/mm/yyyy) on which the authentic instrument was 3.3.1. registered at the register in the Member State of origin OR 3.3.2. deposited at the register in the Member State of origin (1) OJ L 183, 8.7.2016, p. 30. (*) Mandatory information. Text of image (3.3.1 or 3.3.2 to be completed ONLY if different from the date indicated in point 3.1. and if the date of registration/deposit at the register determines the legal effect of the instrument) 3.3.3. Reference number in the register: 3.4. Parties to the authentic instrument (1) 3.4.1. Party A 3.4.1.1. Surname and given name(s) (*): 3.4.1.2. Date (dd/mm/yyyy) and place of birth: 3.4.1.3. Identification number (2) 3.4.1.3.1. Identity number: 3.4.1.3.2. Social security number: 3.4.1.3.3. Other (please specify): 3.4.1.4. Address 3.4.1.4.1. Street and number/PO box: 3.4.1.4.2. Place and postcode: 3.4.1.4.3. Country Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden Other (please specify ISO-code): 3.4.2. Party B 3.4.2.1. Surname and given name(s) (*): 3.4.2.2. Date (dd/mm/yyyy) and place of birth: 3.4.2.3. Identification number (2) 3.4.2.3.1. Identity number: 3.4.2.3.2. Social security number: 3.4.2.3.3. Other (please specify): 3.4.2.4. Address (1) If the authentic instrument concerns more than two parties, please attach an additional sheet. (*) Mandatory information. (2) Please indicate the most relevant number if applicable. Text of image 3.4.2.4.1. Street and number/PO box: 3.4.2.4.2. Place and postcode: 3.4.2.4.3. Country Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden Other (please specify ISO-code): 4. Acceptance of the authentic instrument (Article 58 of Council Regulation (EU) 2016/1104) 4.1. Is acceptance of the authentic instrument sought? (*) 4.1.1. Yes 4.1.2. No 4.2. Authenticity of the instrument ((*) if YES under point 4.1.1.) 4.2.1. Under the law of the Member State of origin, the authentic instrument has specific evidentiary effects compared to other written documents (*). 4.2.1.1. The specific evidentiary effects concern the following elements (*): 4.2.1.1.1. the date the authentic instrument was drawn up 4.2.1.1.2. the place where the authentic instrument was drawn up 4.2.1.1.3. the origin of the signatures from the parties of the authentic instrument 4.2.1.1.4. the content of the declarations of the parties 4.2.1.1.5. the facts that the authority declares as having been verified in its presence 4.2.1.1.6. the actions which the authority declares to have carried out 4.2.1.1.7. other (please specify): 4.2.2. Under the law of the Member State of origin, the authentic instrument loses its specific evidentiary effects on the basis of (please indicate if relevant): 4.2.2.1. a judicial decision given in 4.2.2.1.1. an ordinary judicial procedure 4.2.2.1.2. a special judicial procedure provided by the law for this purpose (please indicate the name and/or the relevant legal references): (*) Mandatory information. Text of image 4.2.2.2. Other (please specify): 4.2.3. To the knowledge of the authority, the authentic instrument has not been challenged in the Member State of origin as to its authenticity (*). 4.3. Legal acts and relationships recorded in the authentic instrument ((*) if YES under point 4.1.1.) 4.3.1. To the knowledge of the authority, the authentic instrument (*): 4.3.1.1. is not challenged as to the legal acts and/or legal relationships recorded 4.3.1.2. is being challenged as to the legal acts and/or legal relationships recorded on specific points not covered by this attestation (please specify): 4.3.2. Other relevant information (please specify): 5. Other information 5.1. In the Member State of origin, the authentic instrument is a valid document for the purposes of recording a right in immovable or movable property in its registers (1). 5.1.1. Yes (please specify): 5.1.2. No 6. Enforceability of the authentic instrument (Article 59 of Council Regulation (EU) 2016/1104) 6.1. Is enforcement of the authentic instrument sought? (*) 6.1.1. Yes (*) Mandatory information. (1) The recording in a register of a right in immovable or movable property is subject to the law of the Member State in which the register is kept. Text of image 6.1.2. No 6.2. If YES under point 6.1.1., is the authentic instrument enforceable in the Member State of origin without any further conditions having to be met? (*) 6.2.1. Yes (please specify the enforceable obligation(s)): 6.2.2. Yes, but limited to part(s) of the authentic instrument (please specify the enforceableobligation(s)): 6.2.3. The obligation(s) is(are) enforceable against the following person(s) (*): 6.2.3.1. Party A 6.2.3.2. Party B 6.2.3.3. Other (please specify): 7. Interest 7.1. Is recovery of interest sought? (*) 7.1.1. Yes 7.1.2. No 7.2. If YES under point 7.1.1. (*) 7.2.1. Interest 7.2.1.1. Not specified in the authentic instrument 7.2.1.2. Yes, specified in the authentic instrument as follows 7.2.1.2.1. Interest due from: (date (dd/mm/yyyy) or event) to: (date (dd/mm/yyyy) or event) (1) (*) Mandatory information. (1) Add the number of periods necessary if more than one period. Text of image 7.2.1.2.2. Final amount: 7.2.1.2.3. Method to calculate the interest 7.2.1.2.3.1. Rate: % 7.2.1.2.3.2. Rate: % over reference rate (ECB/reference rate of national central bank: ) in force on: (date (dd/mm/yyyy) or event) 7.2.2. Statutory interest to be calculated in accordance with (specify relevant statute): 7.2.2.1. Interest due from: (date (dd/mm/yyyy) or event) to: (date (dd/mm/yyyy) or event) (1) 7.2.2.2. Method to calculate the interest 7.2.2.2.1. Rate: % 7.2.2.2.2. Rate: % over reference rate (ECB/reference rate of national central bank: ) in force on: (date (dd/mm/yyyy) or event) 7.2.3. Capitalisation of interest (please specify): 7.2.4. Currency euro (EUR) lev (BGN) Czech koruna (CZK) kuna (HRK) krona (SEK) Other (please specify (ISO code)): If additional sheets have been added, state the total number of pages (*) Done at (*): on (*): (dd/mm/yyyy) Signature and/or stamp of the court or competent authority issuing the attestation (*): (1) Add the number of periods necessary if more than one period. (*) Mandatory information. ANNEX III Text of image ATTESTATION CONCERNING a court settlement in a matter of PROPERTY CONSEQUENCES OFREGISTERED PARTNERSHIPS (Article 60(2) of Council Regulation (EU) 2016/1104 implementing enhanced cooperation inthe area of jurisdiction, applicable law and the recognition and enforcement of decisions inmatters of property consequences of registered partnerships (1)) 1. Member State of origin (*) Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden 2. Court which approved the court settlement or before which the court settlement was concluded and issuing the attestation 2.1. Name and designation of court (2) (*): 2.2. Address 2.2.1. Street and number/PO box (*): 2.2.2. Place and postcode (*): 2.3. Telephone (*): 2.4. Fax 2.5. Email: 2.6. Other relevant information (please specify): 3. Court settlement 3.1. Date (dd/mm/yyyy) of the court settlement (*): 3.2. Reference number of court settlement (*): (1) OJ L 183, 8.7.2016., p. 30. (*) Mandatory information. (2) In accordance with Article 3(2) of Council Regulation (EU) 2016/1104, the term court includes under certain conditions, in addition to judicial authorities, other authorities and legal professionals with competence in matters of property consequences of registered partnerships which exercise judicial functions or act pursuant to a delegation of power by a judicial authority or act under the control of a judicial authority. The list of these other authorities and legal professionals is published in the Official Journal of the European Union. Text of image 3.3. Parties to the court settlement (1) 3.3.1. Party A 3.3.1.1. Surname and given name(s) (*): 3.3.1.2. Date (dd/mm/yyyy) and place of birth: 3.3.1.3. Identification number (2) 3.3.1.3.1. Identity number: 3.3.1.3.2. Social security number: 3.3.1.3.3. Other (please specify): 3.3.1.4. Address 3.3.1.4.1. Street and number/PO box: 3.3.1.4.2. Place and postcode: 3.3.1.4.3. Country Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden Other (please specify ISO-code): 3.3.1.5. Email: 3.3.1.6. Role in the proceedings (*) 3.3.1.6.1. Claimant 3.3.1.6.2. Defendant 3.3.1.6.3. Other (please specify): 3.3.2. Party B 3.3.2.1. Surname and given name(s) (*): 3.3.2.2. Date (dd/mm/yyyy) and place of birth: 3.3.2.3. Identification number (2) (1) If the court settlement concerns more than two parties, please attach an additional sheet. (*) Mandatory information. (2) Please indicate the most relevant number if applicable. Text of image 3.3.2.3.1. Identity number: 3.3.2.3.2. Social security number: 3.3.2.3.3. Other (please specify): 3.3.2.4. Address 3.3.2.4.1. Street and number/PO box: 3.3.2.4.2. Place and postcode: 3.3.2.4.3. Country Belgium Bulgaria Czech Republic Germany Greece Spain France Croatia Italy Cyprus Luxembourg Malta Netherlands Austria Portugal Slovenia Finland Sweden Other (please specify ISO-code): 3.3.2.5. Email: 3.3.2.6. Role in the proceedings (*) 3.3.2.6.1. Claimant 3.3.2.6.2. Defendant 3.3.2.6.3. Other (please specify): 4. Enforceability of the court settlement 4.1. Is the court settlement enforceable in the Member State of origin without any further conditions having to be met? (*) 4.1.1. Yes (please specify the enforceable obligation(s)): 4.1.2. Yes, but limited to part(s) of the court settlement (please specify the enforceable obligation(s)): 4.2. The obligation is enforceable against the following person(s) (*) (*) Mandatory information. Text of image 4.2.1. Party A 4.2.2. Party B 4.2.3. Other (please specify): 5. Interest 5.1. Is recovery of interest sought? (*) 5.1.1. Yes 5.1.2. No 5.2. If YES under point 5.1.1. (*) 5.2.1. Interest 5.2.1.1. Not specified in the court settlement 5.2.1.2. Yes, specified in the court settlement as follows: 5.2.1.2.1. Interest due from: (date (dd/mm/yyyy) or event) to: (date (dd/mm/yyyy) or event) (1) 5.2.1.2.2. Final amount: 5.2.1.2.3. Method to calculate the interest 5.2.1.2.3.1. Rate: % 5.2.1.2.3.2. Rate: % over reference rate (ECB/reference rate of national central bank: ) in force on: (date (dd/mm/yyyy) or event) 5.2.2. Statutory interest to be calculated in accordance with (specify relevant statute): 5.2.2.1. Interest due from: (date (dd/mm/yyyy) or event) to: (date (dd/mm/yyyy) or event) (1) 5.2.2.2. Method to calculate the interest 5.2.2.2.1. Rate: % 5.2.2.2.2. Rate: % over reference rate (ECB/reference rate of national central bank: ) in force on: (date (dd/mm/yyyy) or event) (*) Mandatory information. (1) Add the number of periods necessary if more than one period. Text of image 5.2.3. Capitalisation of interest (please specify): 5.2.4. Currency euro (EUR) lev (BGN) Czech koruna (CZK) kuna (HRK) krona (SEK) Other (please specify (ISO code)): If additional sheets have been added, state the total number of pages (*) Done at (*): on (*): (dd/mm/yyyy) Signature and/or stamp of the court or competent authority issuing the attestation (*): (*) Mandatory information.